DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Preliminary Amendment
Applicant’s preliminary amendment filed 6/13/2022 have been entered. The claim 1 has been amended. The claims 2-20 have been newly added. The claims 1-20 are pending in the current application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-13, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wigdor et al. US-PGPUB No. 2012/0264510 (hereinafter Wigdor) in view of Mullins US-PGPUB No. 2015/0187108 (hereinafter Mullins); 
Pandey et al. US-PGPUB No. 2014/0132629 (hereinafter Pandey) and Liu et al. US-PGPUB No. 2013/0044128 (hereinafter Liu).
Re Claim 1: 
Wigdor teaches a method of displaying augmented reality, comprising: 
detecting a characteristic of a physical environment of a user of a head-mounted augmented reality display system (
Wigdor teaches at FIGS. 1-4 and Paragraph 0025-0026 that a gaming system may modify the appearance of the candidate virtualized representation to more closely match at least one characteristics of the physical object. The system may recognize that physical objects 102 and 104 have a geometric shape similar to candidates 302 and 304 and at Paragraph 0027 that the system may recognize the physical object 106 is heavy and recognize that physical object 108 as a ball and is lightweight and has a soft textile feel and at Paragraph 0037 that structured light 3D scanners may determine the geometry of physical object 106 within physical environment 100.
Wigdor teaches at FIG. 4 and Paragraph 0030-0033 that a virtual representation 202 may be incorporated into an existing environment such that virtualized representation 202 occupies substantially the same space/location from the user’s perspective as physical object 102). 
Wigdor at least suggests the claim limitation: 
receiving a command to display a virtual object (
Wigdor teaches at Paragraph 0047 that physical object 108 hits wall 802 which may correspond to virtualized representation 208 exploding…the game player interaction with the physical object modifies the appearance of virtualized representation 208 within integrated virtual environment 900. 
It is noted that the game player interaction activates the new virtualized representation 208). 
Mullins explicitly teaches the claim limitation of receiving a command to display a virtual object (Mullins teaches at Paragraph 0054 that the visualization module 218 may include a local rendering engine that generates a visualization of a 3D virtual object overlaid on an image of a physical object captured by a camera of the viewing device 101 in the display 204 of the viewing device 101 and at Paragraph 0057 that interactive features of the 3D virtual objects….the previously identified image of the shoe may correspond to a 3D virtual model of the shoe that can be viewed from different angles by manipulating the position of the viewing device 101 relative to the picture of the shoe….features of the 3D virtual shoe may include selectable icons on the 3D virtual model of the shoe. An icon may be selected or activated by tapping or moving on the viewing device 101 and at Paragraph 0037 that the analytics data may track at what locations on the physical or virtual object the user 102 has looked…..which features of the virtual object the user 102 interacted with such as whether a user 102 tapped on a link in the virtual object….the viewing device 101 receives a visualization content dataset related to the analytics data. The viewing device 101 then generates a virtual object with additional or visualization features. 
It is noted that the 3D virtual shoe from a different angle can be actuated by the viewing device 101 relative to the picture of the shoe or the virtual shoe incorporating additional or visualization features can be actuated by a selectable icon). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate Mullins’s teaching of activating a new 3D virtual shoe object with additional visualization features into Wigdor’s game player interaction with the physical object that modifies the virtual object to produce a new virtual object and thus the virtual object can be interacted with in response to the commands from a user/player. One of the ordinary skill in the art would have been motivated to have controlled the creation of a new virtual object in a process of interaction with a user/player. 

Wigdor/Mullins at least suggests the claim limitation: 
modifying the virtual object based on the detected characteristic of the physical environment to generate a modified virtual object (
Mullins teaches at Paragraph 0037 that the analytics data may track at what locations on the physical or virtual object the user 102 has looked…..which features of the virtual object the user 102 interacted with such as whether a user 102 tapped on a link in the virtual object….the viewing device 101 receives a visualization content dataset related to the analytics data. The viewing device 101 then generates a virtual object with additional or visualization features and at Paragraph 0048 that the displayed size of a virtual object may be rendered in proportion to the physical object, e.g., the height of a virtual character may be two third the height of a door in the scenery, the physical characteristics of the virtual character are scaled in relation to the size of the identified physical objects in the scenery being viewed and at Paragraph 0051 that the virtual object such as a virtual character may behave, say, or move, based on the changes to the space geometry of the room as detected by the space geometry change detector 402. 
Mullins teaches at Paragraph 0064 that the virtual content modification module 508 may determine that the space geometry of a scene has changed…may thus dynamically generate a new set of content for the virtual object or character being displayed…if real world physical objects A, B and C are present in the scenery, the virtual object is to behave according to animation X…if only real world physical objects A and B are present, the virtual object is to behave according to animation Z. 
Wigdor teaches at Paragraph 0023-0026 that virtualize representations 204, 206 and 208 may match at least some characteristics of physical objects 104, 106 and 180 respectively…a virtualized representation of a physical object may be selected from one of a plurality of candidate virtualized representations based on characteristics of the physical objects…a gaming system may modify the appearance of the candidate virtualized representation to more closely match at least one characteristics of the physical object….the system may modify the appearance such as the size and/or the perspective view of candidates 302 and 304 to more closely match the dimensions of physical objects 102 and 104); and
displaying the modified virtual object in an augmented reality scene including the physical environment to the user (
Mullins teaches at Paragraph 0054 that the visualization module 218 may include a local rendering engine that generates a visualization of a 3D virtual object overlaid on an image of a physical object captured by a camera of the viewing device 101 in the display 204 of the viewing device 101. 
Mullins teaches at Paragraph 0037 that the analytics data may track at what locations on the physical or virtual object the user 102 has looked…..which features of the virtual object the user 102 interacted with such as whether a user 102 tapped on a link in the virtual object….the viewing device 101 receives a visualization content dataset related to the analytics data. The viewing device 101 then generates a virtual object with additional or visualization features and at Paragraph 0048 that the displayed size of a virtual object may be rendered in proportion to the physical object, e.g., the height of a virtual character may be two third the height of a door in the scenery, the physical characteristics of the virtual character are scaled in relation to the size of the identified physical objects in the scenery being viewed and at Paragraph 0051 that the virtual object such as a virtual character may behave, say, or move, based on the changes to the space geometry of the room as detected by the space geometry change detector 402. 
Mullins teaches at Paragraph 0064 that the virtual content modification module 508 may determine that the space geometry of a scene has changed…may thus dynamically generate a new set of content for the virtual object or character being displayed…if real world physical objects A, B and C are present in the scenery, the virtual object is to behave according to animation X…if only real world physical objects A and B are present, the virtual object is to behave according to animation Z. 
Wigdor teaches at Paragraph 0023-0026 that virtualize representations 204, 206 and 208 may match at least some characteristics of physical objects 104, 106 and 180 respectively…a virtualized representation of a physical object may be selected from one of a plurality of candidate virtualized representations based on characteristics of the physical objects…a gaming system may modify the appearance of the candidate virtualized representation to more closely match at least one characteristics of the physical object….the system may modify the appearance such as the size and/or the perspective view of candidates 302 and 304 to more closely match the dimensions of physical objects 102 and 104. 
Wigdor teaches at FIG. 4 and Paragraph 0031-0033 that a virtual representation 202 may be incorporated into an existing environment such that virtualized representation 202 occupies substantially the same space/location from the user’s perspective as physical object 102).  
Pandey implicitly teaches the claim limitation: 
modifying the virtual object based on the detected characteristic of the physical environment to generate a modified virtual object (
Pandey teaches at FIGS. 3-6 and Paragraph 0026-0027 adjusting one or more colors used to display a virtual object to present the virtual objects contrasts with the colors of the portion of the real-world scene upon which the virtual object is superimposed and at Paragraph 0057-0059 adjusting the color of a virtual object in response to objects of a real-world scene…one or more colors present in a region of a real-world scene on which a virtual object is current superimposed or is going to be superimposed may be determined…the predominate color may be determined light gray and at Paragraph 0061 that one or more display colors of the virtual object may be determined using the one or more colors, predominant color…complementary colors may be determined and at Paragraph 0026 if a user is looking through an HMD of an AR device at the sky (surface) which may be light blue, a virtual object may be presented to the user using orange text and/or graphics. By using orange text or graphics, the lumen output of the HMD used to display the virtual object to the user may be set lower than if the virtual object had been presented to the user using another color such as white…If the user adjusts his view so that the user is now looking at a real world scene of the ground (surface), e.g., blacktop of a road (surface), the same virtual object may be presented to the user using white text and graphics…the lumen output of the HMD used to display the virtual object to the user may be set lower than if the virtual object had been presented to the user using another color such as black); and
displaying the modified virtual object in an augmented reality scene including the physical environment to the user (
Pandey teaches at FIGS. 3-6 and Paragraph 0026-0027 adjusting one or more colors used to display a virtual object to present the virtual objects contrasts with the colors of the portion of the real-world scene upon which the virtual object is superimposed and at Paragraph 0057-0059 adjusting the color of a virtual object in response to objects of a real-world scene…one or more colors present in a region of a real-world scene on which a virtual object is current superimposed or is going to be superimposed may be determined…the predominate color may be determined light gray and at Paragraph 0061 that one or more display colors of the virtual object may be determined using the one or more colors, predominant color…complementary colors may be determined and at Paragraph 0026 if a user is looking through an HMD of an AR device at the sky (surface) which may be light blue, a virtual object may be presented to the user using orange text and/or graphics. By using orange text or graphics, the lumen output of the HMD used to display the virtual object to the user may be set lower than if the virtual object had been presented to the user using another color such as white…If the user adjusts his view so that the user is now looking at a real world scene of the ground (surface), e.g., blacktop of a road (surface), the same virtual object may be presented to the user using white text and graphics…the lumen output of the HMD used to display the virtual object to the user may be set lower than if the virtual object had been presented to the user using another color such as black).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have adjusted/modified the colors of the virtual object displayed in the AR environment on the HMD display as a function of the characteristics of the physical environment in the AR environment of Pandey to have modified the appearance characteristics of the virtual object in the AR environment of Wigdor and Mullins such that the modified virtual object can be displayed on the HMD display by changing the colors and sizes of the virtual object according to the characteristics of the physical environment. One of the ordinary skill in the art would have adapted the colors and sizes of the virtual object in contrast with the detected characteristics of the physical environment. 

From another perspective, Liu explicitly teaches a method of displaying augmented reality, comprising: 
detecting a characteristic of a physical environment of a user of a head-mounted augmented reality display system (
Liu teaches at Paragraph 0135 and Paragraph 0138 that one or more processors executing the facial and pattern recognition software also identify one or more appearance characteristics of each real object…such as surfaces, geometric orientation, shape, color. Liu teaches at 0002 that appearance characteristics of real objects in the real environment are identified…some examples of appearance characteristics are type of object, size, shape, color, pattern, surface, surface texture and Paragraph 0090 FIG. 5A is a block diagram of a system from a software perspective for providing a user interface with a virtual object appearing in context with a real environment of a user using a see-through AR display device system); 
receiving a command to display a virtual object (
Liu’s virtual object instantiation constitutes a command. 
Liu teaches at Paragraph 0152 that at least one other appearance characteristics for the virtual object is selected for satisfying appearance compatibility criteria with the one or more objects of the anchor real world object set…the context adaptive UI application 456 applies any applicable ambient effect for the virtual object to match any such effect in the real environment. 
Liu teaches at Paragraph 0103 that a specific color and size are selected for display data 472 in an instantiation of the template…UI application instantiates a virtual object of the respective class with the parameters for the appearance characteristics of size, type of material, color pattern, surface texture, shape parameters, geometric orientation of the object and at Paragraph 0115 identifying compatibility for appearance criteria for realistic visual relationships between a virtual object and a real object. 
Liu teaches at Paragraph 0090 FIG. 5A is a block diagram of a system from a software perspective for providing a user interface with a virtual object appearing in context with a real environment of a user using a see-through AR display device system and at Paragraph 0091 that the context adaptive UI application identifies at least one surface and its geometric orientation for at least one real object of a real environment of the user to which a physical connection can be formed with a type of virtual object…a composite surface formed by a plurality of surfaces of real world objects may also be identified and at Paragraph 0098 that these reference object data sets 474 may be used to recognize objects in image data and also to select appearance characteristics of virtual objects so they look realistic); 
modifying the virtual object based on the detected characteristic of the physical environment to generate a modified virtual object (
Liu teaches at Paragraph 0183-0184 and FIGS. 13A-13C that an animation effect and a virtual object is integrated with and has a compatible appearance with an anchor real object in real environment about the user….for the wood type of material, fire as an animation effect is identified as a compatible animation effect.  
Liu teaches at Paragraph 0152 that at least one other appearance characteristics for the virtual object is selected for satisfying appearance compatibility criteria with the one or more objects of the anchor real world object set…the context adaptive UI application 456 applies any applicable ambient effect for the virtual object to match any such effect in the real environment. 
Liu teaches at Paragraph 0103 that a specific color and size are selected for display data 472 in an instantiation of the template…UI application instantiates a virtual object of the respective class with the parameters for the appearance characteristics of size, type of material, color pattern, surface texture, shape parameters, geometric orientation of the object and at Paragraph 0115 identifying compatibility for appearance criteria for realistic visual relationships between a virtual object and a real object); and
displaying the modified virtual object in an augmented reality scene including the physical environment to the user (Liu teaches at Paragraph 0183-0184 and FIGS. 13A-13C that an animation effect and a virtual object is integrated with and has a compatible appearance with an anchor real object in real environment about the user….for the wood type of material, fire as an animation effect is identified as a compatible animation effect.  
Liu teaches at Paragraph 0174 that the context adaptive UI 456 selects appearance characteristics based on compatibility criteria for each pair of a candidate virtual object type and an anchor real world candidate set…..even though color and type of material satisfy compatibility criteria and at Paragraph 0186 that virtual objects with appearance characteristics and content selected based on appearance compatibility with real objects in a user field of view.  
Liu teaches at Paragraph 0090 FIG. 5A is a block diagram of a system from a software perspective for providing a user interface with a virtual object appearing in context with a real environment of a user using a see-through AR display device system and at Paragraph 0119 determining which appearance characteristics will be displayed for the virtual object). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have adapted the specific material appearance characteristics of the virtual object to the material appearance characteristics of the corresponding real-world object displayed in the AR environment on the HMD display according to Liu to have modified the material appearance characteristics of the virtual object in the AR environment of Wigdor, Mullins and Pandey to have included the material characteristics of the virtual object adapted to the material characteristics of the physical environment. One of the ordinary skill in the art would have adapted the material appearance characteristics of the virtual object to the material appearance characteristics of the real-world object according to the predefined compatibility criteria. 

Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the characteristic of the physical environment is a light color of a surface. 
Pandey further teaches the claim limitation that the characteristic of the physical environment is a light color of a surface (
Pandey teaches at Paragraph 0055 television surfaces, wall surface, floor surface, ceiling surface and at Paragraph 0064 that the black virtual content (foreground) corresponds to the white background surface or white virtual content (foreground) corresponds to the black background surface or light gray foreground virtual content corresponds to red background surface and at Paragraph 0059 that if the region of the real-world scene is a wall covered in wall paper (surface) that is light gray with thin black pinstripes, the predominate color may be determined to be light gray and at Paragraph 0064 that if the predominate color of the region of the real-world scene  is light blue, the foreground virtual object is Maroon. 
Pandey teaches at FIGS. 3-6 and Paragraph 0026-0027 adjusting one or more colors used to display a virtual object to present the virtual objects contrasts with the colors of the portion of the real-world scene upon which the virtual object is superimposed and at Paragraph 0057-0059 adjusting the color of a virtual object in response to objects of a real-world scene…one or more colors present in a region of a real-world scene on which a virtual object is current superimposed or is going to be superimposed may be determined…the predominate color may be determined light gray and at Paragraph 0061 that one or more display colors of the virtual object may be determined using the one or more colors, predominant color…complementary colors may be determined and at Paragraph 0026 if a user is looking through an HMD of an AR device at the sky (surface) which may be light blue, a virtual object may be presented to the user using orange text and/or graphics. By using orange text or graphics, the lumen output of the HMD used to display the virtual object to the user may be set lower than if the virtual object had been presented to the user using another color such as white…If the user adjusts his view so that the user is now looking at a real world scene of the ground (surface), e.g., blacktop of a road (surface), the same virtual object may be presented to the user using white text and graphics…the lumen output of the HMD used to display the virtual object to the user may be set lower than if the virtual object had been presented to the user using another color such as black).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have adjusted/modified the colors of the virtual object displayed in the AR environment on the HMD display as a function of the characteristics of the physical environment in the AR environment of Pandey to have modified the appearance characteristics of the virtual object in the AR environment of Wigdor and Mullins such that the modified virtual object can be displayed on the HMD display by changing the colors and sizes of the virtual object according to the characteristics of the physical environment. One of the ordinary skill in the art would have adapted the colors and sizes of the virtual object in contrast with the detected characteristics of the physical environment. 
From another perspective, Liu further teaches the claim limitation that the characteristic of the physical environment is a light color of a surface (
Liu teaches in Abstract that other appearance characteristics such as color and size of the virtual object are selected for satisfying compatibility criteria with the selected at least one real object and at Paragraph 0065 that this allows the virtual image to be realistic and represent a full range of colors and intensities and at Paragraph 101 colors available may be brown, silver, black, white, navy blue, beige or gray and at Paragraph 0103 that these virtual object types may be considered templates and parameters for appearance characteristics, e.g., a specific color and size are selected for display data 472 in an instantiation of the template and at Paragraph 0115-0117 identifying compatibility criteria for appearance criteria for realistic visual relationships between a virtual object and a real object…for material type 1, the colors available are the subset of colors {color 1, color 3, color 4 and color 8}….color 1 may be white and color 3 may be beige and at Paragraph 0176 that she prefers her content to be represented by virtual objects that appear like office items such as envelopes for email messages, papers and office supplies and for the colors to be subdued although highlighting in more dramatic colors for messages from her manager are permitted.  
Liu teaches at Paragraph 0135 and Paragraph 0138 that one or more processors executing the facial and pattern recognition software also identify one or more appearance characteristics of each real object…such as surfaces, geometric orientation, shape, color. Liu teaches at 0002 that appearance characteristics of real objects in the real environment are identified…some examples of appearance characteristics are type of object, size, shape, color, pattern, surface, surface texture.  
Liu teaches at Paragraph 0152 that at least one other appearance characteristics for the virtual object is selected for satisfying appearance compatibility criteria with the one or more objects of the anchor real world object set…the context adaptive UI application 456 applies any applicable ambient effect for the virtual object to match any such effect in the real environment. 
Liu teaches at Paragraph 0174 that the context adaptive UI 456 selects appearance characteristics based on compatibility criteria for each pair of a candidate virtual object type and an anchor real world candidate set…..even though color and type of material satisfy compatibility criteria and at Paragraph 0186 that virtual objects with appearance characteristics and content selected based on appearance compatibility with real objects in a user field of view). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have adapted the specific material and color appearance characteristics of the virtual object to the material and color appearance characteristics of the corresponding real-world object displayed in the AR environment on the HMD display according to Liu to have modified the material appearance characteristics of the virtual object in the AR environment of Wigdor, Mullins and Pandey to have included the material and color characteristics of the virtual object adapted to the material and color characteristics of the physical environment. One of the ordinary skill in the art would have adapted the material appearance characteristics of the virtual object to the material and color appearance characteristics of the real-world object according to the predefined compatibility criteria. 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that modifying the virtual content comprises changing a color of the virtual content to a dark color.
Pandey further teaches the claim limitation that modifying the virtual content comprises changing a color of the virtual content to a dark color (
Pandey teaches at Paragraph 0055 television surfaces, wall surface, floor surface, ceiling surface and at Paragraph 0064 that the black virtual content (foreground) corresponds to the white background surface or white virtual content (foreground) corresponds to the black background surface or light gray foreground virtual content corresponds to red background surface and at Paragraph 0059 that if the region of the real-world scene is a wall covered in wall paper (surface) that is light gray with thin black pinstripes, the predominate color may be determined to be light gray and at Paragraph 0064 that if the predominate color of the region of the real-world scene  is light blue, the foreground virtual object is Maroon and changing the foreground virtual content color from Black to White when the dominate color of the background surface of the real-world scene is changed from White to Black. 
Pandey teaches at FIGS. 3-6 and Paragraph 0026-0027 adjusting one or more colors used to display a virtual object to present the virtual objects contrasts with the colors of the portion of the real-world scene upon which the virtual object is superimposed and at Paragraph 0057-0059 adjusting the color of a virtual object in response to objects of a real-world scene…one or more colors present in a region of a real-world scene on which a virtual object is current superimposed or is going to be superimposed may be determined…the predominate color may be determined light gray and at Paragraph 0061 that one or more display colors of the virtual object may be determined using the one or more colors, predominant color…complementary colors may be determined and at Paragraph 0026 if a user is looking through an HMD of an AR device at the sky (surface) which may be light blue, a virtual object may be presented to the user using orange text and/or graphics. By using orange text or graphics, the lumen output of the HMD used to display the virtual object to the user may be set lower than if the virtual object had been presented to the user using another color such as white…If the user adjusts his view so that the user is now looking at a real world scene of the ground (surface), e.g., blacktop of a road (surface), the same virtual object may be presented to the user using white text and graphics…the lumen output of the HMD used to display the virtual object to the user may be set lower than if the virtual object had been presented to the user using another color such as black. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have adjusted/modified the colors of the virtual object displayed in the AR environment on the HMD display as a function of the characteristics of the physical environment in the AR environment of Pandey to have modified the appearance characteristics of the virtual object in the AR environment of Wigdor and Mullins such that the modified virtual object can be displayed on the HMD display by changing the colors and sizes of the virtual object according to the characteristics of the physical environment. One of the ordinary skill in the art would have adapted the colors and sizes of the virtual object in contrast with the detected characteristics of the physical environment. 
From another perspective, Liu further teaches the claim limitation that modifying the virtual content comprises changing a color of the virtual content to a dark color (
Liu teaches at Paragraph 0152 that at least one other appearance characteristics for the virtual object is selected for satisfying appearance compatibility criteria with the one or more objects of the anchor real world object set…the context adaptive UI application 456 applies any applicable ambient effect for the virtual object to match any such effect in the real environment. 
Liu teaches at Paragraph 0103 that a specific color and size are selected for display data 472 in an instantiation of the template…UI application instantiates a virtual object of the respective class with the parameters for the appearance characteristics of size, type of material, color pattern, surface texture, shape parameters, geometric orientation of the object and at Paragraph 0115 identifying compatibility for appearance criteria for realistic visual relationships between a virtual object and a real object. 
Liu teaches in Abstract that other appearance characteristics such as color and size of the virtual object are selected for satisfying compatibility criteria with the selected at least one real object and at Paragraph 0065 that this allows the virtual image to be realistic and represent a full range of colors and intensities and at Paragraph 101 colors available may be brown, silver, black, white, navy blue, beige or gray and at Paragraph 0103 that these virtual object types may be considered templates and parameters for appearance characteristics, e.g., a specific color and size are selected for display data 472 in an instantiation of the template and at Paragraph 0115-0117 identifying compatibility criteria for appearance criteria for realistic visual relationships between a virtual object and a real object…for material type 1, the colors available are the subset of colors {color 1, color 3, color 4 and color 8}….color 1 may be white and color 3 may be beige). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have adapted the specific material and color appearance characteristics of the virtual object to the material and color appearance characteristics of the corresponding real-world object displayed in the AR environment on the HMD display according to Liu to have modified the material appearance characteristics of the virtual object in the AR environment of Wigdor, Mullins and Pandey to have included the material and color characteristics of the virtual object adapted to the material and color characteristics of the physical environment. One of the ordinary skill in the art would have adapted the material appearance characteristics of the virtual object to the material and color appearance characteristics of the real-world object according to the predefined compatibility criteria. 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the characteristic of the physical environment is a white color of a surface.
Pandey further teaches the claim limitation that the characteristic of the physical environment is a white color of a surface (
Pandey teaches at Paragraph 0055 television surfaces, wall surface, floor surface, ceiling surface and at Paragraph 0064 that the black virtual content (foreground) corresponds to the white background surface or white virtual content (foreground) corresponds to the black background surface or light gray foreground virtual content corresponds to red background surface and at Paragraph 0059 that if the region of the real-world scene is a wall covered in wall paper (surface) that is light gray with thin black pinstripes, the predominate color may be determined to be light gray and at Paragraph 0064 that if the predominate color of the region of the real-world scene  is light blue, the foreground virtual object is Maroon and changing the foreground virtual content color from Black to White when the dominate color of the background surface of the real-world scene is changed from White to Black. 
Pandey teaches at FIGS. 3-6 and Paragraph 0026-0027 adjusting one or more colors used to display a virtual object to present the virtual objects contrasts with the colors of the portion of the real-world scene upon which the virtual object is superimposed and at Paragraph 0057-0059 adjusting the color of a virtual object in response to objects of a real-world scene…one or more colors present in a region of a real-world scene on which a virtual object is current superimposed or is going to be superimposed may be determined…the predominate color may be determined light gray and at Paragraph 0061 that one or more display colors of the virtual object may be determined using the one or more colors, predominant color…complementary colors may be determined and at Paragraph 0026 if a user is looking through an HMD of an AR device at the sky (surface) which may be light blue, a virtual object may be presented to the user using orange text and/or graphics. By using orange text or graphics, the lumen output of the HMD used to display the virtual object to the user may be set lower than if the virtual object had been presented to the user using another color such as white…If the user adjusts his view so that the user is now looking at a real world scene of the ground (surface), e.g., blacktop of a road (surface), the same virtual object may be presented to the user using white text and graphics…the lumen output of the HMD used to display the virtual object to the user may be set lower than if the virtual object had been presented to the user using another color such as black). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have adjusted/modified the colors of the virtual object displayed in the AR environment on the HMD display as a function of the characteristics of the physical environment in the AR environment of Pandey to have modified the appearance characteristics of the virtual object in the AR environment of Wigdor and Mullins such that the modified virtual object can be displayed on the HMD display by changing the colors and sizes of the virtual object according to the characteristics of the physical environment. One of the ordinary skill in the art would have adapted the colors and sizes of the virtual object in contrast with the detected characteristics of the physical environment. 
From another perspective, Liu further teaches the claim limitation that the characteristic of the physical environment is a white color of a surface (Liu teaches at Paragraph 0103 that a specific color and size are selected for display data 472 in an instantiation of the template…UI application instantiates a virtual object of the respective class with the parameters for the appearance characteristics of size, type of material, color pattern, surface texture, shape parameters, geometric orientation of the object and at Paragraph 0115 identifying compatibility for appearance criteria for realistic visual relationships between a virtual object and a real object. 
Liu teaches in Abstract that other appearance characteristics such as color and size of the virtual object are selected for satisfying compatibility criteria with the selected at least one real object and at Paragraph 0065 that this allows the virtual image to be realistic and represent a full range of colors and intensities and at Paragraph 101 colors available may be brown, silver, black, white, navy blue, beige or gray and at Paragraph 0103 that these virtual object types may be considered templates and parameters for appearance characteristics, e.g., a specific color and size are selected for display data 472 in an instantiation of the template and at Paragraph 0115-0117 identifying compatibility criteria for appearance criteria for realistic visual relationships between a virtual object and a real object…for material type 1, the colors available are the subset of colors {color 1, color 3, color 4 and color 8}….color 1 may be white and color 3 may be beige and at Paragraph 0176 that she prefers her content to be represented by virtual objects that appear like office items such as envelopes for email messages, papers and office supplies and for the colors to be subdued although highlighting in more dramatic colors for messages from her manager are permitted.  
Liu teaches at Paragraph 0135 and Paragraph 0138 that one or more processors executing the facial and pattern recognition software also identify one or more appearance characteristics of each real object…such as surfaces, geometric orientation, shape, color. Liu teaches at 0002 that appearance characteristics of real objects in the real environment are identified…some examples of appearance characteristics are type of object, size, shape, color, pattern, surface, surface texture.  
Liu teaches at Paragraph 0152 that at least one other appearance characteristics for the virtual object is selected for satisfying appearance compatibility criteria with the one or more objects of the anchor real world object set…the context adaptive UI application 456 applies any applicable ambient effect for the virtual object to match any such effect in the real environment. 
Liu teaches at Paragraph 0174 that the context adaptive UI 456 selects appearance characteristics based on compatibility criteria for each pair of a candidate virtual object type and an anchor real world candidate set…..even though color and type of material satisfy compatibility criteria and at Paragraph 0186 that virtual objects with appearance characteristics and content selected based on appearance compatibility with real objects in a user field of view). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have adapted the specific material and color appearance characteristics of the virtual object to the material and color appearance characteristics of the corresponding real-world object displayed in the AR environment on the HMD display according to Liu to have modified the material appearance characteristics of the virtual object in the AR environment of Wigdor, Mullins and Pandey to have included the material and color characteristics of the virtual object adapted to the material and color characteristics of the physical environment. One of the ordinary skill in the art would have adapted the material appearance characteristics of the virtual object to the material and color appearance characteristics of the real-world object according to the predefined compatibility criteria. 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the characteristic of the physical environment is a light color of a surface. 
Pandey further teaches the claim limitation that the characteristic of the physical environment is a light color of a surface (
Pandey teaches at Paragraph 0055 television surfaces, wall surface, floor surface, ceiling surface and at Paragraph 0064 that the black virtual content (foreground) corresponds to the white background surface or white virtual content (foreground) corresponds to the black background surface or light gray foreground virtual content corresponds to red background surface and at Paragraph 0059 that if the region of the real-world scene is a wall covered in wall paper (surface) that is light gray with thin black pinstripes, the predominate color may be determined to be light gray and at Paragraph 0064 that if the predominate color of the region of the real-world scene  is light blue, the foreground virtual object is Maroon and changing the foreground virtual content color from Black to White when the dominate color of the background surface of the real-world scene is changed from White to Black. 
Pandey teaches at FIGS. 3-6 and Paragraph 0026-0027 adjusting one or more colors used to display a virtual object to present the virtual objects contrasts with the colors of the portion of the real-world scene upon which the virtual object is superimposed and at Paragraph 0057-0059 adjusting the color of a virtual object in response to objects of a real-world scene…one or more colors present in a region of a real-world scene on which a virtual object is current superimposed or is going to be superimposed may be determined…the predominate color may be determined light gray and at Paragraph 0061 that one or more display colors of the virtual object may be determined using the one or more colors, predominant color…complementary colors may be determined and at Paragraph 0026 if a user is looking through an HMD of an AR device at the sky (surface) which may be light blue, a virtual object may be presented to the user using orange text and/or graphics. By using orange text or graphics, the lumen output of the HMD used to display the virtual object to the user may be set lower than if the virtual object had been presented to the user using another color such as white…If the user adjusts his view so that the user is now looking at a real world scene of the ground (surface), e.g., blacktop of a road (surface), the same virtual object may be presented to the user using white text and graphics…the lumen output of the HMD used to display the virtual object to the user may be set lower than if the virtual object had been presented to the user using another color such as black). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have adjusted/modified the colors of the virtual object displayed in the AR environment on the HMD display as a function of the characteristics of the physical environment in the AR environment of Pandey to have modified the appearance characteristics of the virtual object in the AR environment of Wigdor and Mullins such that the modified virtual object can be displayed on the HMD display by changing the colors and sizes of the virtual object according to the characteristics of the physical environment. One of the ordinary skill in the art would have adapted the colors and sizes of the virtual object in contrast with the detected characteristics of the physical environment. 
From another perspective, Liu further teaches the claim limitation that the characteristic of the physical environment is a light color of a surface (
Liu teaches at Paragraph 0103 that a specific color and size are selected for display data 472 in an instantiation of the template…UI application instantiates a virtual object of the respective class with the parameters for the appearance characteristics of size, type of material, color pattern, surface texture, shape parameters, geometric orientation of the object and at Paragraph 0115 identifying compatibility for appearance criteria for realistic visual relationships between a virtual object and a real object. 
Liu teaches in Abstract that other appearance characteristics such as color and size of the virtual object are selected for satisfying compatibility criteria with the selected at least one real object and at Paragraph 0065 that this allows the virtual image to be realistic and represent a full range of colors and intensities and at Paragraph 101 colors available may be brown, silver, black, white, navy blue, beige or gray and at Paragraph 0103 that these virtual object types may be considered templates and parameters for appearance characteristics, e.g., a specific color and size are selected for display data 472 in an instantiation of the template and at Paragraph 0115-0117 identifying compatibility criteria for appearance criteria for realistic visual relationships between a virtual object and a real object…for material type 1, the colors available are the subset of colors {color 1, color 3, color 4 and color 8}….color 1 may be white and color 3 may be beige and at Paragraph 0176 that she prefers her content to be represented by virtual objects that appear like office items such as envelopes for email messages, papers and office supplies and for the colors to be subdued although highlighting in more dramatic colors for messages from her manager are permitted.  
Liu teaches at Paragraph 0135 and Paragraph 0138 that one or more processors executing the facial and pattern recognition software also identify one or more appearance characteristics of each real object…such as surfaces, geometric orientation, shape, color. Liu teaches at 0002 that appearance characteristics of real objects in the real environment are identified…some examples of appearance characteristics are type of object, size, shape, color, pattern, surface, surface texture.  
Liu teaches at Paragraph 0152 that at least one other appearance characteristics for the virtual object is selected for satisfying appearance compatibility criteria with the one or more objects of the anchor real world object set…the context adaptive UI application 456 applies any applicable ambient effect for the virtual object to match any such effect in the real environment. 
Liu teaches at Paragraph 0174 that the context adaptive UI 456 selects appearance characteristics based on compatibility criteria for each pair of a candidate virtual object type and an anchor real world candidate set…..even though color and type of material satisfy compatibility criteria and at Paragraph 0186 that virtual objects with appearance characteristics and content selected based on appearance compatibility with real objects in a user field of view). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have adapted the specific material and color appearance characteristics of the virtual object to the material and color appearance characteristics of the corresponding real-world object displayed in the AR environment on the HMD display according to Liu to have modified the material appearance characteristics of the virtual object in the AR environment of Wigdor, Mullins and Pandey to have included the material and color characteristics of the virtual object adapted to the material and color characteristics of the physical environment. One of the ordinary skill in the art would have adapted the material appearance characteristics of the virtual object to the material and color appearance characteristics of the real-world object according to the predefined compatibility criteria. 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that modifying the virtual content comprises changing a color of the virtual content to a light color. 
Pandey further teaches the claim limitation that modifying the virtual content comprises changing a color of the virtual content to a light color (
Pandey teaches at Paragraph 0055 television surfaces, wall surface, floor surface, ceiling surface and at Paragraph 0064 that the black virtual content (foreground) corresponds to the white background surface or white virtual content (foreground) corresponds to the black background surface or light gray foreground virtual content corresponds to red background surface and at Paragraph 0059 that if the region of the real-world scene is a wall covered in wall paper (surface) that is light gray with thin black pinstripes, the predominate color may be determined to be light gray and at Paragraph 0064 that if the predominate color of the region of the real-world scene  is light blue, the foreground virtual object is Maroon and changing the foreground virtual content color from Black to White when the dominate color of the background surface of the real-world scene is changed from White to Black. 
Pandey teaches at FIGS. 3-6 and Paragraph 0026-0027 adjusting one or more colors used to display a virtual object to present the virtual objects contrasts with the colors of the portion of the real-world scene upon which the virtual object is superimposed and at Paragraph 0057-0059 adjusting the color of a virtual object in response to objects of a real-world scene…one or more colors present in a region of a real-world scene on which a virtual object is current superimposed or is going to be superimposed may be determined…the predominate color may be determined light gray and at Paragraph 0061 that one or more display colors of the virtual object may be determined using the one or more colors, predominant color…complementary colors may be determined and at Paragraph 0026 if a user is looking through an HMD of an AR device at the sky (surface) which may be light blue, a virtual object may be presented to the user using orange text and/or graphics. By using orange text or graphics, the lumen output of the HMD used to display the virtual object to the user may be set lower than if the virtual object had been presented to the user using another color such as white…If the user adjusts his view so that the user is now looking at a real world scene of the ground (surface), e.g., blacktop of a road (surface), the same virtual object may be presented to the user using white text and graphics…the lumen output of the HMD used to display the virtual object to the user may be set lower than if the virtual object had been presented to the user using another color such as black). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have adjusted/modified the colors of the virtual object displayed in the AR environment on the HMD display as a function of the characteristics of the physical environment in the AR environment of Pandey to have modified the appearance characteristics of the virtual object in the AR environment of Wigdor and Mullins such that the modified virtual object can be displayed on the HMD display by changing the colors and sizes of the virtual object according to the characteristics of the physical environment. One of the ordinary skill in the art would have adapted the colors and sizes of the virtual object in contrast with the detected characteristics of the physical environment. 
From another perspective, Liu further teaches the claim limitation that modifying the virtual content comprises changing a color of the virtual content to a light color (Liu teaches at Paragraph 0103 that a specific color and size are selected for display data 472 in an instantiation of the template…UI application instantiates a virtual object of the respective class with the parameters for the appearance characteristics of size, type of material, color pattern, surface texture, shape parameters, geometric orientation of the object and at Paragraph 0115 identifying compatibility for appearance criteria for realistic visual relationships between a virtual object and a real object. 
Liu teaches in Abstract that other appearance characteristics such as color and size of the virtual object are selected for satisfying compatibility criteria with the selected at least one real object and at Paragraph 0065 that this allows the virtual image to be realistic and represent a full range of colors and intensities and at Paragraph 101 colors available may be brown, silver, black, white, navy blue, beige or gray and at Paragraph 0103 that these virtual object types may be considered templates and parameters for appearance characteristics, e.g., a specific color and size are selected for display data 472 in an instantiation of the template and at Paragraph 0115-0117 identifying compatibility criteria for appearance criteria for realistic visual relationships between a virtual object and a real object…for material type 1, the colors available are the subset of colors {color 1, color 3, color 4 and color 8}….color 1 may be white and color 3 may be beige and at Paragraph 0176 that she prefers her content to be represented by virtual objects that appear like office items such as envelopes for email messages, papers and office supplies and for the colors to be subdued although highlighting in more dramatic colors for messages from her manager are permitted.  
Liu teaches at Paragraph 0135 and Paragraph 0138 that one or more processors executing the facial and pattern recognition software also identify one or more appearance characteristics of each real object…such as surfaces, geometric orientation, shape, color. Liu teaches at 0002 that appearance characteristics of real objects in the real environment are identified…some examples of appearance characteristics are type of object, size, shape, color, pattern, surface, surface texture.  
Liu teaches at Paragraph 0152 that at least one other appearance characteristics for the virtual object is selected for satisfying appearance compatibility criteria with the one or more objects of the anchor real world object set…the context adaptive UI application 456 applies any applicable ambient effect for the virtual object to match any such effect in the real environment. 
Liu teaches at Paragraph 0174 that the context adaptive UI 456 selects appearance characteristics based on compatibility criteria for each pair of a candidate virtual object type and an anchor real world candidate set…..even though color and type of material satisfy compatibility criteria and at Paragraph 0186 that virtual objects with appearance characteristics and content selected based on appearance compatibility with real objects in a user field of view). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have adapted the specific material and color appearance characteristics of the virtual object to the material and color appearance characteristics of the corresponding real-world object displayed in the AR environment on the HMD display according to Liu to have modified the material appearance characteristics of the virtual object in the AR environment of Wigdor, Mullins and Pandey to have included the material and color characteristics of the virtual object adapted to the material and color characteristics of the physical environment. One of the ordinary skill in the art would have adapted the material appearance characteristics of the virtual object to the material and color appearance characteristics of the real-world object according to the predefined compatibility criteria. 
Re Claim 11: 
The claim 11 recites a head-mounted augmented reality display system, comprising: 
a sensor to detect a characteristic of a physical environment of a user of the head- mounted augmented reality display system; a processor to [perform the steps of receiving, and modifying] and a display system [to perform the step of display of claim 1].  
However, Pendey further teaches the claim limitation of a sensor to detect a characteristic of a physical environment of a user of the head- mounted augmented reality display system (Pandey teaches at Paragraph 0057-0059 that an image of a real-world scene may be captured by an AR device using a camera…one or more colors present in a region of a real-world scene may be determined); a processor to [perform the steps of receiving, and modifying] and a display system [to perform the step of display of claim 1] (Pendey teaches at Paragraph 0042 that at least some of the modules of system 100 may be implemented by a processor…e.g., the virtual object manager 150 may be implemented as instructions executed by a processor and at Paragraph 0039 that the virtual object manager 150 may serve to adjust the color, brightness of virtual objects that are displayed to a user via display module 130).  

Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the characteristic of the physical environment is a light color of a surface.
The claim 12 is in parallel with the claim 2 in the form of an apparatus claim. The claim 12 is subject to the same rationale of rejection as the claim 2. 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that modifying the virtual content comprises changing a color of the virtual content to a dark color.
The claim 13 is in parallel with the claim 3 in the form of an apparatus claim. The claim 13 is subject to the same rationale of rejection as the claim 3. 
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the characteristic of the physical environment is a white color of a surface.
The claim 17 is in parallel with the claim 7 in the form of an apparatus claim. The claim 17 is subject to the same rationale of rejection as the claim 7. 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the characteristic of the physical environment is a light color of a surface.
The claim 19 is in parallel with the claim 9 in the form of an apparatus claim. The claim 19 is subject to the same rationale of rejection as the claim 9. 
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 19 except additional claim limitation that modifying the virtual content comprises changing a color of the virtual content to a light color. 
The claim 20 is in parallel with the claim 10 in the form of an apparatus claim. The claim 20 is subject to the same rationale of rejection as the claim 10. 

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wigdor et al. US-PGPUB No. 2012/0264510 (hereinafter Wigdor) in view of Mullins US-PGPUB No. 2015/0187108 (hereinafter Mullins); 
Pandey et al. US-PGPUB No. 2014/0132629 (hereinafter Pandey); Liu et al. US-PGPUB No. 2013/0044128 (hereinafter Liu) and Fujimaki et al. US-PGPUB No. 2016/0033770 (hereinafter Fujimaki).
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that detecting a light of the physical environment, wherein the characteristic of the physical environment is the detected light of the physical environment.
Liu at least suggests the claim limitation of detecting a light of the physical environment, wherein the characteristic of the physical environment is the detected light of the physical environment (Liu teaches at Paragraph 0104 that ambient visual effects 471 are shadow effects 492 and light effects 494).  
Fujimaki et al. US-PGPUB No. 2016/0033770 (hereinafter Fujimaki) teaches the claim limitation of detecting a light of the physical environment, wherein the characteristic of the physical environment is the detected light of the physical environment (Fujimaki teaches at Paragraph 0198 that a light source environment of an external scene SC is estimated and the color and the brightness of a virtual object OB are adjusted depending on the light source environment, e.g., dark adaptation or light adaptation). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Fujimaki’s detecting of the light source environment of the external scene for the adjustment of the color and the brightness of the virtual object to have modified the color and the brightness of the virtual object in AR display of Liu and Wigdor. One of the ordinary skill in the art would have modified the appearance characteristics of the virtual object such as the color and the brightness based on the detected light source environment of the real/physical environment. 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that modifying the virtual content comprises dynamically altering a color of the virtual content.
Fujimaki et al. US-PGPUB No. 2016/0033770 (hereinafter Fujimaki) teaches the claim limitation that modifying the virtual content comprises dynamically altering a color of the virtual content (Fujimaki teaches at Paragraph 0198 that a light source environment of an external scene SC is estimated and the color and the brightness of a virtual object OB are adjusted depending on the light source environment, e.g., dark adaptation or light adaptation).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Fujimaki’s detecting of the light source environment of the external scene for the adjustment of the color and the brightness of the virtual object to have modified the color and the brightness of the virtual object in AR display of Liu and Wigdor. One of the ordinary skill in the art would have modified the appearance characteristics of the virtual object such as the color and the brightness based on the detected light source environment of the real/physical environment. 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that dynamically altering the color of the virtual content comprises darkening or lightening the color.
Fujimaki et al. US-PGPUB No. 2016/0033770 (hereinafter Fujimaki) teaches the claim limitation that dynamically altering the color of the virtual content comprises darkening or lightening the color (Fujimaki teaches at Paragraph 0198 that a light source environment of an external scene SC is estimated and the color and the brightness of a virtual object OB are adjusted depending on the light source environment, e.g., dark adaptation or light adaptation). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Fujimaki’s detecting of the light source environment of the external scene for the adjustment of the color and the brightness of the virtual object to have modified the color and the brightness of the virtual object in AR display of Liu and Wigdor. One of the ordinary skill in the art would have modified the appearance characteristics of the virtual object such as the color and the brightness based on the detected light source environment of the real/physical environment. 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the sensor is also configured to detect a light of the physical environment, and wherein the characteristic of the physical environment is the detected light of the physical environment. 
The claim 14 is in parallel with the claim 4 in the form of an apparatus claim. The claim 14 is subject to the same rationale of rejection as the claim 4. 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 14 except additional claim limitation that modifying the virtual content comprises dynamically altering a color of the virtual content.
The claim 15 is in parallel with the claim 5 in the form of an apparatus claim. The claim 15 is subject to the same rationale of rejection as the claim 5. 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that dynamically altering the color of the virtual content comprises darkening or lightening the color.
The claim 16 is in parallel with the claim 6 in the form of an apparatus claim. The claim 16 is subject to the same rationale of rejection as the claim 6. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wigdor et al. US-PGPUB No. 2012/0264510 (hereinafter Wigdor) in view of Mullins US-PGPUB No. 2015/0187108 (hereinafter Mullins); 
Pandey et al. US-PGPUB No. 2014/0132629 (hereinafter Pandey); Liu et al. US-PGPUB No. 2013/0044128 (hereinafter Liu); Alaniz et al. US-PGPUB No. 2015/0097861 (hereinafter Alaniz); Branson et al. US-PGPUB No. 2015/0246286 (hereinafter Branson); and Begosa et al. US-PGPUB No. 2014/0282112 (hereinafter Begosa).
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that modifying the virtual content comprises rendering a color halo around the virtual content. 
However, Alaniz/Branson in view of Begosa teaches modifying the virtual content comprises rendering a color halo around the virtual content (
Begosa teaches at FIG. 3 and Paragraph 0028 that the visual indication of the area 304 is provided in the form of a halo effect along the perimeter of the circular area in the virtual environment. 
Branson teaches at Paragraph 0034 rendering the areas 302 of effect in the form of halos of a predefined color and/or texture. 
Alaniz teaches at Paragraph 0040 that the visualEffects node can be used to define visual effects such as halo effects). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the various halo effects of Alaniz, Branson and Begosa’s teaching for rendering at least one color halo around the virtual content to have modified Pandey, Wigdor and Liu’s rendering of the modified virtual object in the form of a color halo around the virtual content of Alaniz, Branson and Begosa to have enhanced the rendering of the modified virtual object with an additional one or more halo effects. One of the ordinary skill in the art would have rendered a modified virtual object with a predefined color and/or texture with halo effect. 
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 17 except additional claim limitation that modifying the virtual content comprises rendering a color halo around the virtual content.
The claim 18 is in parallel with the claim 8 in the form of an apparatus claim. The claim 18 is subject to the same rationale of rejection as the claim 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613